—Judgment, *412Supreme Court, New York County (Arlene Silverman, J.), rendered August 13, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree and sentencing him to a term of 3 years to life, unanimously modified, on the law, to the extent of vacating the sentence and remanding to Supreme Court for resentencing of defendant to at least the minimum term prescribed by statute, and otherwise affirmed.
Contrary to the determination of the motion court, imposition of the minimum statutory sentence for an A-l felony upon this defendant, who concededly violated the terms of a cooperation agreement entered into at the plea allocution, is not unconstitutional (see, People v Thompson, 83 NY2d 477, 480; People v Broadie, 37 NY2d 100, cert denied 423 US 950). We reject the contention that defendant’s post-pleading injury, a gunshot wound that most likely resulted from a resumption of his drug-related associations, outweighed his failure to comply with the terms of his plea. We have carefully reviewed defendant’s remaining contentions and find them to be without merit.
Motion for reargument granted to the further extent of recalling and vacating the decision and order of this Court entered on February 19, 1998 (247 AD2d 282) and substituting a new decision and order therefor. Concur—Sullivan, J. P., Williams, Wallach, Rubin and Tom, JJ.